Matter of Markowicz (2016 NY Slip Op 06779)





Matter of Markowicz


2016 NY Slip Op 06779


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Friedman, J.P., Andrias, Saxe, Feinman, Kahn, JJ.


1933 2865/15

[*1]In re Estate of Magda Markowicz, Deceased.
Rita Hyman, Objectant-Appellant,
vSal Markowicz, Petitioner-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Nelida Malave-Gonzalez, J.), entered on or about April 1, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 23, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 18, 2016
CLERK